        Case 1:18-cr-00390-PAE Document 448 Filed 05/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      18 Cr. 390 (PAE)
                       -v-
                                                                         ORDER
 GREGORY CARTER,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the application for compassionate release filed on behalf of

defendant Gregory Carter. Dkt. 447. The Court directs the Government to respond by the end of

Wednesday, June 3, 2020.



       SO ORDERED.

                                                          PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: May 30, 2020
       New York, New York
